116 F.3d 1486
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Andres SERRANO-VILLEGAS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70548.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 23, 1997.

Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Andres Serano-Villegas, a native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals dismissing his appeal from a decision of an immigration judge denying Serrano-Villegas' application for a waiver of deportation under Section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c).  Serrano-Villegas conceded deportability under both 8 U.S.C. § 1251(a)(2)(B)(i) and 8 U.S.C. § 1251(a)(2)(A)(iii).


3
In accordance with our opinion in Duldulao v. INS, 90 F.3d 396 (9th Cir.1996), we grant the government's motion to dismiss the petition for lack of jurisdiction.


4
PETITION DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3